A. says to B., Here is a tract of land which belongs to me, and to which I have a perfect title, free from encumbrances; I will sell it to you and make you a perfect title for $300. B. says, I will give it; and he does give it. It turns out that A. had no title, or an encumbered one, and that he knew it at the time, and intended to cheat and defraud B. out of his money; and B. was defrauded. Is that a false pretense indictable in A.? The defendant says it is not, because false pretense is akin to larceny, and that land is not the subject of larceny, and that neither land nor any transaction conveying land is the subject of false pretense; and for this,S. v. Burrows, 33 N.C. 477, is cited.
In that case the defendant had by a false pretense induced the prosecutor to convey to him 20 acres of land, and the charge was "to cheat and defraud the prosecutor of 20 acres of land." It was held that to obtain land by false pretense was a fraud, but that it was not indictable under the statute, which embraced only such personalties as were the subjects of larceny. How does that affect this case? Here is no charge of obtaining land by a false pretense, but of obtaining money by false pretense. And surely money is the subject of larceny. *Page 310 
It is suggested that title to land is often an abstruse question, and that one who is not a lawyer, and indeed one who is, may be (462) innocently mistaken about it, and therefore may be punished for an innocent act. Not at all. A mistake is not indictable. A pretense
is not indictable. A false pretense is not indictable. It must be a false pretense with intent to cheat and defraud, and which does cheat and defraud.
We were not favored with an argument for the defendant, and his brief refers only to S. v. Burrows. If there is any other alleged defect in the indictment, our attention was not called to it, and we have discovered none, although the indictment is not very well framed.
There is error in the arrest of judgment. This will be certified, to the end that there may be judgment upon the verdict. S. v. Phifer, 65 N.C. 321.
PER CURIAM.                                                Reversed.
Cited: S. v. Sherrill, 95 N.C. 666; S. v. Burke, 108 N.C. 751.